Matter of Williams (2017 NY Slip Op 08527)





Matter of Williams


2017 NY Slip Op 08527


Decided on December 6, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SYLVIA O. HINDS-RADIX, JJ.


2017-04542

[*1]In the Matter of Precious L. Williams, admitted as Precious Latonia Williams, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Precious L. Williams, respondent. (Attorney Registration No. 4553632)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on January 30, 2008.

Catherine A. Sheridan, Hauppauge, NY, for petitioner.


PER CURIAM.


OPINION & ORDER
By order dated May 2, 2017, pursuant to Judiciary Law § 90(6), the Presiding Justice of this Court authorized the Grievance Committee for the Tenth Judicial District to serve the respondent with a notice of petition dated February 27, 2017, and a verified petition dated February 15, 2017, and any future papers in this matter, by means of substituted service. As authorized, the Grievance Committee served the respondent with a copy of the notice of petition dated February 27, 2017, and the verified petition dated February 15, 2017, at her registered office address in Elmont, New York, by regular mail and by certified mail, return receipt requested, on May 5, 2017, and by affixing a copy of the same documents to her front door on May 8, 2017. On May 22, 2017, the Grievance Committee filed the notice of petition and verified petition with this Court, together with proof of service upon the respondent. The petition contains five charges, which allege that the respondent misappropriated client funds, commingled client funds with personal funds, failed to maintain required bank and bookkeeping records, failed to cooperate with the Grievance Committee, and engaged in conduct which adversely reflects upon her fitness as a lawyer, in violation of rules 1.15(a), (d)(1)(i), (ii), and (iv), and 8.4(b) and (d) of the Rules of Professional Conduct (22 NYCRR 1200.0), respectively. The notice of petition directed the respondent to serve and file her answer to the verified petition within 20 days after service upon her of the notice of petition and the verified petition. To date, the respondent has neither served nor filed an answer to the verified petition, as directed.
The Grievance Committee now moves to deem the charges against the respondent established, and to impose such discipline upon her as this Court deems appropriate, based upon her default. As authorized by order dated May 2, 2017, the Grievance Committee served the respondent with a copy of the instant motion at her registered office address in Elmont, New York, by regular mail and by certified mail, return receipt requested, on June 30, 2017, and by affixing a copy of the motion to her front door on July 3, 2017. To date, the respondent has failed to submit papers in response, or request additional time in which to do so.
Accordingly, the Grievance Committee's motion is granted, the charges in the verified petition are deemed established, and, effective immediately, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and HINDS-RADIX, JJ., concur.
ORDERED that the motion of the Grievance Committee for the Tenth Judicial District is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Precious L. Williams, admitted as Precious Latonia Williams, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Precious L. Williams, admitted as Precious Latonia Williams, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Precious L. Williams, admitted as Precious Latonia Williams, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Precious L. Williams, admitted as Precious Latonia Williams, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court